303 F.2d 771
113 U.S.App.D.C. 6
YOUNG AMERICANS FOR FREEDOM, INC., Appellant,v.Dean RUSK, Individually and as Secretary of State, Appellee.
No. 16894.
United States Court of Appeals District of Columbia Circuit.
March 6, 1962.

Mr. Thomas M. O'Malley, Washington, D.C., was on the motion for appellant.
Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson, Asst. U.S. Atty., and Gil Zimmerman, Special Asst. U.S. Atty., were on the motion for appellee.
Before BAZELON and BURGER, Circuit Judges, in Chambers.
PER CURIAM.


1
Upon consideration of appellant's motion to reverse and remand and petition for immediate hearing, of appellee's opposition and of appellee's motion to affirm the judgment of the District Court, 205 F. Supp. 603, it is


2
ORDERED by the court that appellant's motion to reverse and remand is denied.


3
It is FURTHER ORDERED by the court that appellee's motion to affirm is granted and that the judgment of the District Court appealed from herein is affirmed.